Title: To James Madison from Caspar Wistar, 23 February 1816
From: Wistar, Caspar
To: Madison, James


                    
                        
                            Dr. Sir
                        
                        
                            Philadelphia
                            Feby. 23d. 1816.
                        
                    
                    The friends of Mr. Jno. Cuthbert, who Solicit of you for him the appointment of Consul at Hamburgh, have requested me to state to you what I know respecting him. If it were not for the reluctance I feel when intruding upon your valuable time it would be a gratification to do so, for all that I know is very pleasant to tell. He is a man of great Steadiness & regularity, & of excellent Conduct, & has spent several years in the North of Europe, in Commercial Pursuits. He is the son of a venerable Citizen of Philada., Mr. Thomas Cuthbert, one of the veterans of the revolution who Served in the campaign of 1776 & of one or two other years & fought at Trenton & at Princeton. He suffered so much during the late deranged State of our Commerce that the assistance his Son may derive from a public appointment will be a Source of great gratification to him. With the best wishes for Mrs. Madison as well as yourself I am most respectfully your obliged ⟨friend?⟩
                    
                        C. Wistar
                    
                